Case 17-11213 Doc 723 Filed 08/29/19 Entered 08/29/19 12:06:29 Main Document Page 1 of 2



                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF LOUISIANA

   IN RE:                                                                      CASE NO.

   FIRST NBC BANK HOLDING
   COMPANY                                                                     17-11213
                                                                               SECTION A

   DEBTOR                                                                      CHAPTER 11



                                                ORDER

            On August 28, 2019, a status conference on the Confirmation of First NBC Bank Holding

   Company’s Plan (P-680) was held.


   Appearances were made by:

            Christopher T. Caplinger, counsel for lead plaintiffs in Securities Class Action;
            Barbara B. Parsons, counsel for NBC Bank Holding Company (“Debtor”);
            William E. Steffes, counsel for NBC Bank Holding Company;
            Amanda B. George, counsel for U.S. Trustee;
            Brandon A. Brown, counsel for the Official Committee of Unsecured Creditors;
            Serajul Ferdows Ali, counsel for United States of America Treasury;
            Jeffrey D. Sternklar, counsel for the Official Committee of Unsecured Creditors;
            Jan Hayden, counsel for certain officers and directors;
            Jay Beatman, counsel for FDIC.

            IT IS ORDERED that the Confirmation Hearing (P-680) be continued to Wednesday,

   September 4, 2019 at 10:00 a.m. in Room B-709, 500 Poydras Street, New Orleans, Louisiana.

            IT IS FURTHER ORDERED that a tentative status conference is scheduled for October

   1, 2019 at 10:00 a.m. in Room B-709, 500 Poydras Street, New Orleans, Louisiana. It will be

   held if the Plan is not confirmed at the September 4th hearing.

            IT IS FURTHER ORDERED that counsel for Mover shall serve this order on the

   required parties who will not receive notice through the ECF system pursuant to the FRBP and
Case 17-11213 Doc 723 Filed 08/29/19 Entered 08/29/19 12:06:29 Main Document Page 2 of 2



   the LBRs and file a certificate of service to that effect within three (3) days.

          New Orleans, Louisiana, August 29, 2019.



                                                          Hon. Elizabeth W. Magner
                                                          U.S. Bankruptcy Judge
